Citation Nr: 0334854	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-05 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than April 15, 1992, 
for the grant of compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 (West 2002) for residuals of a 
pneumonectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO effectuated the Board's grant 
of compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a pneumonectomy and assigned an 
effective date of October 7, 1996.  The veteran has appealed 
the assigned effective date, stating that it should go back 
to 1985, when he underwent the pneumonectomy.

In a February 2002 rating decision, the RO determined that it 
had committed clear and unmistakable error in assigning an 
effective date of October 7, 1996, for the grant of 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a pneumonectomy and assigned an 
effective date of April 15, 1992.  The veteran has asserted 
that he warrants an earlier effective date, and thus the 
appeal continues.

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, he requested to have a 
hearing before the Board at its Central Office in Washington, 
D.C.  The record reflects that a hearing was scheduled in 
August 2002 and that the veteran submitted a statement in 
2002, stating that he did not want to have a hearing.  Thus, 
the Board finds that there is no Board hearing request 
pending at this time.  


FINDINGS OF FACT

1.  A VA Form 21-526, Veteran's Application for Compensation 
or Pension, was submitted on April 15, 1992, wherein the 
veteran indicated he was seeking pension benefits for 
residuals of a right pneumonectomy.  

2.  There was no informal claim, formal claim, or written 
intent to file a claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a 
pneumonectomy prior to April 15, 1992.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 15, 
1992, for the grant of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a 
pneumonectomy have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussion in the February 2002 
statement of the case.  Specifically, the RO stated that the 
veteran's May 1986 claim for pension had been denied and that 
the veteran did not appeal the denial and that such decision 
became final and thus an effective date of 1986 was not 
available.  The RO noted that the veteran did not file a 
claim back in 1985, at the time he underwent the surgery, 
which was the basis for his claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151, and without a 
claim filed at that time, an effective date of 1985 was not 
warranted.  Further, the RO stated that following the 1986 
denial of pension benefits, the veteran did not file a claim 
until April 1992.  In the February 2002 statement of the 
case, the RO provided the veteran with the regulation that 
addresses effective dates.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
February 2002 statement of the case, the RO informed the 
veteran that it must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  It told the veteran that as long as he adequately 
identified the records, that VA would assist in obtaining 
them.  The RO stated that it was responsible for obtaining 
medical records held by any federal department or agency that 
the veteran identified.  It further stated that it would 
obtain medical records from other health-care facilities as 
long as the veteran adequately identified the facilities, but 
noted that the veteran had the ultimate responsibility for 
obtaining those records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2002).  While the RO did not obtain any additional 
records once compensation benefits had been granted, it did 
not need to obtain any records, as the veteran did not 
indicate that there were any records that VA needed to obtain 
in connection with his claim for an earlier effective date.  
In this particular case, obtaining records would not assist 
the veteran in obtaining an earlier effective date, as the 
determination of this case rests on whether there was a claim 
for compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 filed prior to April 1992, and either the veteran had 
filed a claim prior to 1992 or he did not.  

While the RO did not provide the veteran with an examination 
in connection with his claim for an earlier effective date, 
such is not necessary to make a determination in this case.  
An examination conducted after 1992 will not assist in 
obtaining an effective date earlier than April 1992 for the 
grant of compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of a pneumonectomy.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

In May 1986, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, indicating 
that he was seeking pension benefits for residuals of a 
pneumonectomy that he underwent in 1985.  An April 1985 VA 
hospitalization summary report shows that the veteran 
underwent a right bronchoscopy and right pneumonectomy.  In 
an August 1986 decision, the RO determined that while the 
veteran's disability met the schedular criteria for pension, 
he was not considered to be unemployable permanently and 
denied the claim.  He was informed of this decision that same 
month, which included his appellate rights.  The veteran did 
not submit a notice of disagreement within one year of the 
determination.

On June 27, 1991, the veteran submitted a statement, wherein 
he stated the following, in part:

I have recently received treatment for my 
condition that is now deteriorat[ed] to a 
point of being permanent[ly] disabling.

Please sen[d] me statement in support of 
claim form-21-4138 also form VA 21-4142 
to authorize release of medical 
information.

In August 1991, the RO forwarded the veteran application 
forms, and the veteran submitted a VA Form 21-526, Veteran's 
Application for Compensation or Pension, on April 15, 1992, 
stating that he was seeking pension benefits for residuals of 
a pneumonectomy.

In June 1992, the veteran submitted a statement, asserting 
that VA had been negligent in performing the pneumonectomy in 
1985.

In May 1995, the RO denied compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a 
pneumonectomy.  The veteran appealed the denial to the Board, 
and the Board granted the claim in a June 1999 decision.  In 
the "Order" of the decision, the Board stated, 
"Compensation benefits under 38 U.S.C.A. § 1151 for 
residuals of a pneumonectomy based on additional disability 
due to treatment in a Department of Veterans Affairs (VA) 
facility in April 1985 are granted."  In January 2000, the 
RO effectuated the grant of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a 
pneumonectomy and assigned an effective date of October 7, 
1996.  The veteran filed a notice of disagreement as to the 
effective date, stating that the Board had granted the 
benefits as of April 1985 and that he wanted an earlier 
effective date.

In February 2002, the RO determined that it had committed 
clear and unmistakable error in assigning an effective date 
of October 7, 1996, for the grant of compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for residuals of a 
pneumonectomy and determined that the appropriate effective 
date was April 15, 1992, the date the veteran submitted the 
VA Form 21-526.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002); see 38 C.F.R. 3.400 (2003).  
The effective date of an award of disability compensation by 
reason of section 1151 of this title shall be the date of 
such injury or aggravation was suffered if an application 
therefor is received within one year from such date.  
38 U.S.C.A. § 1151(c) (West 2002).  A claim by a veteran for 
compensation may be considered to be a claim for pension; and 
a claim by a veteran for pension may be considered to be a 
claim for compensation.  38 C.F.R. § 3.151(a) (2003).  A 
claim-application means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2003).  Additionally, under 38 C.F.R. § 3.155(a) 
(2003), a veteran or a representative of the veteran can file 
an informal claim by communicating an intent to apply for one 
or more VA benefits.  The benefit sought must be identified, 
see Stewart v. Brown, 10 Vet. App. 15, 18 (1997) (citing 38 
C.F.R. § 3.155(a)), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date earlier than April 15, 1992, for the grant of 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a pneumonectomy.  The reasons follow.

First, the Board notes that the veteran has asserted that the 
Board assigned an effective date of April 1985, when it 
granted compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of a pneumonectomy in its 
June 1999 decision.  The Board disagrees with the veteran's 
interpretation of the "Order" in the June 1999 decision.  
In granting compensation benefits under the provisions of 
38 U.S.C.A. § 1151, the Board was indicating the month and 
year of the surgery that was the basis for the grant of such 
benefits.  There is nothing in the June 1999 11-page decision 
that would indicate that the Board had determined that the 
effective date for the award of these benefits should be 
April 1985.  Additionally, an effective date issue was not 
before the Board at that time, and thus it would not be 
within the Board's jurisdiction to assign an effective date 
when it granted the compensation benefits.  Therefore, the 
veteran's argument that the Board assigned an effective date 
of April 1985 for the grant of compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 is without merit.

The Board notes that the veteran did not file a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 
within one year of having undergone the surgery, and thus, he 
would not be entitled to an effective date of April 1985 on 
this basis.  See 38 U.S.C.A. § 1151(c)

Alternatively, the veteran has asserted that he warrants an 
effective date of May 1986, when he filed an original claim 
for pension benefits.  The RO denied the veteran's claim at 
that time and informed him of the denial in an August 1986 
letter, which included his appellate rights.  The veteran did 
not appeal that determination, and the decision became final.  
See 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. § 20.1103 
(2003).  Thus, an effective date of May 1986 is legally 
precluded.  

The Board must address whether it is possible that when the 
veteran filed his claim for pension in May 1986, whether that 
could have been construed as a claim for compensation.  See 
38 C.F.R. § 3.151 (1986) (claim by a veteran for pension may 
be considered to be a claim for compensation).  However, the 
Board finds that the May 1986 VA Form 21-526 could not have 
been construed as a claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151.  There is nothing in the 
four corners of that document that showed an intent that the 
veteran was claiming compensation benefits under the 
provisions of 38 U.S.C.A. § 1151.  Specifically, there was no 
allegation of negligence or lack of proper skill, nor did the 
veteran make some other allegation of the surgery having been 
done improperly, as to the pneumonectomy that was done at 
that time.  Rather, the veteran claimed that he was seeking 
pension benefits as a result of the surgery.  In a subsequent 
statement that he submitted in August 1986, the veteran 
alleged that the removal of his right lung had decreased his 
lung capacity by 50 percent.  The Board does not find that 
such allegation, when read alone or with the VA Form 21-526, 
would indicate an intent to file a claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151.  Again, 
the veteran was not claiming that the surgery was done 
improperly or that VA had committed negligence or showed lack 
of proper skill in performing the pneumonectomy.  Thus, for 
the above reasons, the Board finds that the preponderance of 
the evidence is against the finding that the veteran's May 
1986 claim was a claim for compensation under the provision 
of 38 U.S.C.A. § 1151 for residuals of a pneumonectomy, and 
therefore an effective date back to May 1986 is not 
warranted.  

The veteran's representative has asserted that the June 27, 
1991, statement from the veteran was an informal claim for 
benefits and that the effective date should go back to that 
date because the veteran submitted a formal claim within one 
year of the date of that letter (April 15, 1992).  The Board 
finds that the June 27, 1991, statement was not an informal 
claim for compensation benefits.  Under the regulation, it 
states that for a communication or action to be considered an 
informal claim for VA benefits, the veteran (or a 
representative) must "identify the benefit sought."  In the 
June 1991 statement, the veteran stated that his disability 
had deteriorated to the point that it was totally disabling.  
The Board finds nothing within the four corners of the June 
1991 communication, which would glean an intent to file a 
claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151.  The Board is aware that the United 
States Court of Appeals for Veterans Claims (Court) has 
stated that in identifying the benefit sought under 38 C.F.R. 
§ 3.155(a), the veteran need not be specific.  However, here, 
the Board finds that the only benefit that could be construed 
by the veteran's June 1991 statement is a claim for pension.  
The veteran was stating that he was permanently disabled due 
to a disability.  While he did not state that he was seeking 
pension, his statement is enough to be an informal claim for 
pension.  When the veteran filed his April 1992 claim, he 
indicated that he was seeking pension benefits only.  It was 
not until June 1992, when the veteran first asserted that he 
thought the VA had been negligent as to the 1985 surgery.  

While the RO has chosen to bootstrap the veteran's claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 to the veteran's April 1992 claim for pension 
benefits, and grant the veteran an effective date of April 
15, 1992, the Board does not agree, and will not construe the 
June 1991 communication as a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of the 
pneumonectomy.  Again, the veteran's statement that he was 
totally disabled does not establish an intent to allege that 
the VA was negligent in performing the April 1985 surgery.  
Stating the severity of the current disability does not 
evidence a belief that the veteran felt that VA had been 
negligent in performing the pneumonectomy.  For these 
reasons, the Board finds that the preponderance of the 
evidence is against a finding that the June 1991 statement 
from the veteran was an informal claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of pneumonectomy performed in April 1985.

Based upon the reasons stated above, the Board finds that 
preponderance of the evidence is against the grant of an 
effective date earlier than April 15, 1992, for the grant of 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a pneumonectomy, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to an effective date earlier than April 15, 1992, 
for the grant of compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for residuals of a pneumonectomy is 
denied.  



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



